THE THIRTEENTH COURT OF APPEALS

                                   13-15-00175-CV


  DOYLE WELLS, SEA OATS INVESTMENTS I, L.P. F/K/A LAMKIN PROPERTIES
           LIMITED PARTNERSHIP, AND QUIXOTE DUNES, INC.
                                v.
              TEXAS DEPARTMENT OF TRANSPORTATION
                 AND TOWN OF SOUTH PADRE ISLAND


                                   On Appeal from the
                    138th District Court of Cameron County, Texas
                          Trial Cause No. 2015-DCL-2139-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the trial court’s denial of cross-appellant Town of South Padre

Island’s motion for summary judgment to enforce its mediated settlement agreement

with cross-appellees Doyle Wells, Sea Oats Investments I, L.P. f/k/a Lamkin Properties

Limited Partnership, and Quixote Dunes, Inc. should be reversed. The Court orders the

order of the trial court REVERSED and RENDERS judgment that the motion to enforce

the mediated settlement agreement GRANTED. We REMAND the case to the trial

court for further proceeding consistent with this opinion.    Costs of the appeal are

adjudged against the party incurring the same.

      We further order this decision certified below for observance.

February 2, 2017